EXHIBIT 3.1 AMENDED AND RESTATED BYLAWS AMENDED AND RESTATED BYLAWS OF BRINX RESOURCES LTD. Adopted as of December 11, 2009 BRINX RESOURCES LTD. AMENDED AND RESTATED BYLAWS TABLE OF CONTENTS SECTION PAGE ARTICLE I - OFFICES 1.1 Registered Office 1 1.2 Principal Office 1 ARTICLE II - STOCKHOLDERS 2.1 Annual Meeting 1 2.2 Special Meetings 1 2.3 Place of Meeting 1 2.4 Notice of Meeting 1 2.5 Adjournment 2 2.6 Organization 2 2.7 Closing of Transfer Books or Fixing of Record Date 2 2.8 Quorum 2 2.9 Proxies 2 2.10 Voting of Shares 2 2.11 Action Taken Without a Meeting 3 2.12 Meetings by Telephone 3 2.13 Voting by Class or Series 3 ARTICLE III - DIRECTORS 3.1 Board of Directors; Number; Qualifications; Election 3 3.2 Powers of the Board of Directors: Generally 4 3.3 Committees of the Board of Directors 4 3.4 Resignation 4 3.5 Removal 4 3.6 Vacancies 4 3.7 Regular Meetings 4 3.8 Special Meetings 4 3.9 Notice 4 3.10 Quorum 5 3.11 Manner of Acting 5 3.12 Compensation 5 3.13 Action Taken Without a Meeting 5 3.14 Meetings by Telephone 5 3.15 Nominations of Directors 6 ARTICLE IV - OFFICERS AND AGENTS 4.1 Officers of the Corporation 6 4.2 Election and Term of Office 7 4.3 Removal 7 ii 4.4 Vacancies 7 4.5 President 7 4.6 Vice Presidents 7 4.7 Secretary 7 4.8 Treasurer 8 4.9 Salaries 8 4.10 Bonds 8 ARTICLE V - STOCK 5.1 Certificates 8 5.2 Record 9 5.3 Consideration for Shares 9 5.4 Cancellation of Certificates 9 5.5 Lost Certificates 9 5.6 Transfer of Shares 9 5.7 Transfer Agents, Registrars, and Paying Agents 10 ARTICLE VI - INDEMNIFICATION OF OFFICERS AND DIRECTORS 6.1 Indemnification; Advancement of Expenses 10 6.2 Insurance and Other Financial Arrangements Against Liability of Directors, Officers, Employees, and Agents 10 ARTICLE VII - APPLICABILITY OF CERTAIN STATUTES 7.1 Acquisition of Controlling Interest 10 7.2 Combinations with Interested Stockholders 10 ARTICLE VIII - EXECUTION OF INSTRUMENTS; LOANS, CHECKS AND ENDORSEMENTS; DEPOSITS; PROXIES 8.1 Execution of Instruments 10 8.2 Loans 11 8.3 Checks and Endorsements 11 8.4 Deposits 11 8.5 Proxies 11 8.6 Contracts 11 ARTICLE IX - MISCELLANEOUS 9.1 Waivers of Notice 11 9.2 Corporate Seal 11 9.3 Fiscal Year 12 9.4 Amendment of Bylaws 12 9.5 Uniformity of Interpretation and Severability 12 9.6 Emergency Bylaws 12 Secretary's Certification 12 iii AMENDED AND RESTATED BYLAWS OF BRINX RESOURCES LTD. ARTICLE I OFFICES 1.1REGISTERED OFFICE.The registered office of the Corporation required by the Chapter 78 of the Nevada Revised Statutes ("NRS") to be maintained in Nevada may, but need not be, identical with the principal office if in Nevada, and the address of the registered office may be changed from time to time by the Board of Directors. 1.2PRINCIPAL OFFICE.The Corporation may have such other office or offices either within or outside of the State of Nevada as the business of the Corporation may require from time to time if so designated by the Board of Directors. ARTICLE II STOCKHOLDERS 2.1ANNUAL MEETING.An annual meeting of the stockholders and an annual meeting of each separate class of stockholders entitled to elect one or more directors shall be held on a date that is within 18 months after the preceding annual meeting for the purpose of electing directors and conducting such other proper business as may come before the meetings.The date, time and place of the annual meetings shall be determined by the president of the Corporation; provided, that if the president does not act, the board of directors shall determine the date, time and place of such meetings.Annual meetings of classes may be held jointly; provided, that when voting by different classes is required, such voting is accommodated.For purposes of these bylaws, any series or classes of stockholders that have the same voting rights with respect to a particular matter or issue (such as the election of directors) shall, where appropriate, be deemed to constitute a single class. 2.2SPECIAL MEETINGS.Special meetings of stockholders and meetings of a separate class of stockholders may be called for any purpose and may be held at such time and place, within or without the State of Nevada, as shall be stated in a notice of meeting or in a duly executed waiver of notice thereof.Such meetings may be called at any time by the Chairman of the Board, the president, any vice president, or any two members of the Board of Directors or, in the case of a class meeting, by the director or directors designated by the class, and shall be called by the president upon the written request of holders of shares entitled to cast not less than one-third of the votes at the meeting.Such written request shall state the purpose or purposes of the meeting and shall be delivered to the president.At a special meeting no business shall be transacted and no corporate action shall be taken other than that stated in the notice of the meeting. 2.3PLACE OF MEETING.The Board of Directors may designate any place, either within or outside the State of Nevada, as the place for any annual meeting or special meeting called by the Board of Directors.If no designation is made, or if a meeting shall be called otherwise than by the Board, the place of meeting shall be the Company's principal offices, whether within or outside the State of Nevada. 2.4NOTICE OF MEETING.Written notice signed by an officer designated by the Board of Directors, stating the place, day, and hour of the meeting and the purpose for which the meeting is called, shall be delivered personally or mailed postage prepaid to each stockholder of record entitled to vote at 1 the meeting not less than 10 nor more than 60 days before the meeting.If mailed, such notice shall be directed to the stockholder at his address as it appears upon the records of the Corporation, and notice shall be deemed to have been given upon the mailing of any such notice, and the time of the notice shall begin to run from the date upon which the notice is deposited in the mail for transmission to the stockholder.Personal delivery of any such notice to any officer of a corporation or association, or to any member of a partnership, constitutes delivery of the notice to the corporation, association or partnership.Any stockholder may waive notice of any meeting by a writing signed by him, or his duly authorized attorney, either before or after the meeting. 2.5ADJOURNMENT.When a meeting is for any reason adjourned to another time or place, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.At the adjourned meeting, any business may be transacted which might have been transacted at the original meeting. 2.6ORGANIZATION.The president or any vice president shall call meetings of stockholders or a class of stockholders to order and act as chairman of such meetings.In the absence of said officers, any stockholder entitled to vote at that meeting, or any proxy of any such stockholder, may call the meeting to order and a chairman shall be elected by a majority of the stockholders entitled to vote at that meeting.In the absence of the secretary or any assistant secretary of the Corporation, any person appointed by the chairman shall act as secretary of such meeting. An appropriate number of inspectors for any meeting of stockholders may be appointed by the chairman of such meeting.Inspectors so appointed will open and close the polls, will receive and take charge of proxies and ballots, and will decide all questions as to the qualifications of voters, validity of proxies and ballots, and the number of votes properly cast. 2.7CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE.The directors may prescribe a period not exceeding 60 days before any meeting of the stockholders or a class of stockholders during which no transfer of stock on the books of the Corporation may be made, or may fix a day not more than 60 days before the holding of any such meeting as the day as of which stockholders entitled to notice of and to vote at such meetings must be determined.Only stockholders of record on that day are entitled to notice or to vote at such meeting. 2.8QUORUM.Two-thirds of the voting power that is present, in person or by proxy, regardless of whether the proxy has authority to vote on all matters, shall constitute a quorum at a meeting of stockholders or a class of stockholders.If less than two-thirds of the voting power is represented at a meeting, a majority of the shares so represented may adjourn the meeting without further notice for a period not to exceed 60 days at any one adjournment.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.The stockholders present at a duly organized meeting of stockholders or a class of stockholders may continue to transact business until adjournment, notwithstanding the withdrawal of stockholders so that less than a quorum remains. 2.9PROXIES.At all meetings of stockholders or a class of stockholders, a stockholder may vote by proxy, as prescribed by law.Such proxy shall be filed with the secretary of the Corporation before or at the time of the meeting.No proxy shall be valid after 6 months from the date of its creation, unless it is coupled with an interest, or unless the stockholder specifies in it the length of time for which it is to continue in force, which may not exceed 7 years from the date of its creation. 2.10VOTING OF SHARES.Each outstanding share, regardless of class, shall be entitled to one vote, and each fractional share shall be entitled to a corresponding fractional vote on each matter submitted to a vote at a meeting of stockholders, except as may be otherwise provided in the Articles of 2 Incorporation or in the resolution providing for the issuance of the stock adopted by the Board of Directors pursuant to authority expressly vested in it by the provisions of the Articles of Incorporation.If the Articles of Incorporation or any such resolution provide for more or less than one vote per share for any class or series of shares on any matter, every reference in the Articles of Incorporation, these Bylaws and the NRS to a majority or other proportion or number of shares shall be deemed to refer to a majority or other proportion of the voting power of all of the shares or those classes or series of shares, as may be required by the Articles of Incorporation, or in the resolution providing for the issuance of the stock adopted by the Board of Directors pursuant to authority expressly vested in it by the Articlesof Incorporation, or the NRS.Cumulative voting shall not be allowed.Unless the NRS provides for different proportions, if a quorum is present, action by the stockholders or a class of stockholders on a matter is approved if the number of votes cast in favor of the action exceeds the number of votes cast in opposition to the action. 2.11ACTION TAKEN WITHOUT A MEETING.Unless otherwise provided in the Articles of Incorporation or these Bylaws, any action required or permitted to be taken at a meeting of the stockholders or a class of stockholders may be taken without a meeting if a written consent thereto is signed by stockholders holding at least a majority of the voting power, except that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consents is required.In no instance where action is authorized by written consent need a meeting of stockholders or a class of stockholders be called or notice given.The written consent must be filed with the minutes of the proceedings of the stockholders. 2.12MEETINGS BY TELEPHONE.Unless otherwise restricted by the Articles of Incorporation or these Bylaws, stockholders may participate in a meeting of stockholders or a class of stockholders by means of a telephone conference or similar method of communication by which all persons participating in the meeting can hear each other.Participation in a meeting pursuant to this Section constitutes presence in person at the meeting. 2.13VOTING BY CLASS OR SERIES.Unless otherwise provided in the NRS, the Articles of Incorporation or these Bylaws, if voting by a class or series of stockholders is permitted or required, two-thirds of the voting power of the class or series that is present in person or by proxy, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum for the transaction of business.An act by the stockholders of each class or series is approved if a majority of the voting power of a quorum of the class or series votes for the action. ARTICLE III DIRECTORS 3.1BOARD OF DIRECTORS; NUMBER; QUALIFICATIONS; ELECTION.The Corporation shall be managed by a Board of Directors, all of whom must be natural persons at least 18 years of age. Directors need not be residents of the State of Nevada or stockholders of the Corporation.The number of directors of the Corporation shall be not less than one nor more than twelve.The number of directors shall initially be fixed at one (1) and shall be automatically increased by one (1) immediately when the holders of Series A Preferred Stock of the Corporation are entitled to elect a director, who shall be designated the “Series A Director”.Subject to such limitations, the number of directors may be increased or decreased by resolution of the Board of Directors, but no decrease shall have the effect of shortening the term of any incumbent director or eliminating the Series A Director without the majority vote of the holders of Series A Preferred Stock.Subject to the provisions of Article III of the Corporation's Articles of Incorporation, each director shall hold office until the next annual meeting of stockholders or until his successor has been elected and qualified.Each class of stock entitled to elect a director may hold a class meeting for the purpose of selecting and proposing candidates as designated 3 directors of the class. 3.2POWERS OF THE BOARD OF DIRECTORS:GENERALLY.Subject only to such limitations as may be provided by the NRS or the Articles of Incorporation, the Board of Directors shall have full control over the affairs of the Corporation. 3.3COMMITTEES OF THE BOARD OF DIRECTORS.The Board of Directors may, byresolution or resolutions passed by a majority of the whole Board, designate one or more committees,each committee to consist of one or more directors, which, to the extent provided in the resolution or resolutions or in theseBylaws, shall have and may exercise the powers of the Board of Directors in the management of the business and affairs of the Corporation, and may have power to authorize the seal of the Corporation to be affixed to all papers on which the Corporation desires to place on a seal. Such committee or committees shall have such name or names as may be determined from time to time by resolution adopted by the Board of Directors.Unless the Articles of Incorporation or these Bylaws provide otherwise, the Board of Directors may appoint natural persons who are not directors to serve on committees. 3.4RESIGNATION.Any director of the Corporation may resign at any time by giving written notice of his resignation to the Board of Directors, the president, any vice president, or the secretary of the Corporation.Such resignation shall take effect at the date of receipt of such notice or at any later time specified therein and, unless otherwise specified therein, the acceptance of such resignation shall not be necessary to make it effective. 3.5REMOVAL.Except as otherwise provided in the Articles of Incorporation, any director may be removed, either with or without cause, at any time by the vote of the stockholders representing not less than two-thirds of the voting power of the issued and outstanding stock entitled to voting power in the class of stock entitled to designate such director pursuant to this Article III. 3.6VACANCIES.All vacancies, including those caused by any resignation or an increase in the number of directors, may be filled by a majority of the remaining directors, though less than a quorum, unless it is a vacancy of the Series A Director, in which case, such vacancy shall be filled by the class of stock entitled to designate such director in the manner specified in Section 3.1.A director elected to fill a vacancy shall be elected for the unexpired term of his predecessor in office.A director elected to fill a vacancy caused by an increase in the number of directors shall hold office until the next annual meeting of stockholders and until his successor has been elected and has qualified. 3.7REGULAR MEETINGS.A regular meeting of the Board of Directors shall be held without other notice than this Bylaw immediately after and at the same place as the annual meeting of stockholders.The Board of Directors may provide by resolution the time and place, either within or outside the State of Nevada, for the holding of additional regular meetings without other notice than such resolution. 3.8SPECIAL MEETINGS.Special meetings of the Board of Directors may be called by or at the request of the president, the entire board of directors, or any two directors.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or outside Nevada, as the place for holding any special meeting of the Board of Directors called by them. 3.9NOTICE.Notice of any special meeting shall be given at least two days previously thereto by written notice delivered personally or mailed to each director at his business address.Any director may waive notice of any meeting.A director's presence at a meeting shall constitute a waiver of notice of such meeting if the director's oral consent is entered on the minutes or by taking part in the 4 deliberations at such meeting without objecting.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. 3.10QUORUM.A majority of the number of directors elected and qualified at the time of the meeting, which majority must include the Series A Director, if any exists, shall constitute a quorum for the transaction of business at any such meeting of the Board of Directors, but if less than such majority is present at a meeting, a majority of the directors present may adjourn the meeting from time to time without further notice. 3.11MANNER OF ACTING. If a quorum is present, the affirmative vote of a majority of the directors present at the meeting and entitled to vote on that particular matter shall be the act of the Board, unless the vote of a greater number is required by law or the Articles of Incorporation or unless the affirmative vote of the Series A Director is required as set forth below. The affirmative vote of the Series A Director, if any exists, shall be required to take any of the following actions: (a) the adoption, amendment or termination of any stock grant, option or purchase plan or other stock incentive program or arrangement for employees, officers, directors or consultants or advisors of or contractors with the Corporation or any subsidiaries; (b) the liquidation, dissolution, winding up or any Fundamental Change (as defined in the Certificate of Designation of Rights, Preferences & Privileges for Series A Preferred Stock of the Corporation) of the Corporation; (c) the change of the primary business focus of the Corporation and any subsidiaries to something other than the business of the Corporation as conducted on the date hereof; or (d) the authorization of any action (including without limitation the amendment or repeal of any provision of, or the addition of any provision to, the Articles of Incorporation or these bylaws), if such action would alter or change the rights, privileges or powers of, or the restrictions provided for the benefit of, the holders of Series A Preferred Stock. 3.12COMPENSATION.By resolution of the Board of Directors, any director may be paid any one or more of the following:his expenses, if any, of attendance at meetings; a fixed sum for attendance at such meeting; or a stated salary as director.No such payment shall preclude any director from serving the Corporation in any other capacity and receiving compensation therefor. 3.13ACTION TAKEN WITHOUT A MEETING.Unless otherwise provided in the Articles of Incorporation or these Bylaws, any action required or permitted to be taken at a meeting of the Board of Directors or a committee thereof may be taken without a meeting if, before or after the action, a written consent thereto is signed by all the members of the Board or of the committee.The written consent must be filed with the minutes of the proceedings of the Board or committee. 3.14MEETINGS BY TELEPHONE.Unless otherwise restricted by the Articles of Incorporation or these Bylaws, members of the Board of Directors or of any committee designated by the Board, may participate in a meeting of the Board or committee by means of a telephone conference or similar method of communication by which all persons participating in the meeting can hear each other.Participation in a meeting pursuant to this Section constitutes presence in person at the meeting. 5 3.15NOMINATIONS OF DIRECTORS.Subject to the rights, if any, of the holders of any series of preferred stock then outstanding, only persons nominated in accordance with the procedures set forth in this Section 3.15 shall be eligible for election as directors.Nominations of persons for election to the Board of Directors (other than the Series A Director) may be made at an annual meeting of stockholders or special meeting of stockholders called by the Board of Directors for the purpose of electing directors (a) by or at the direction of the Board of Directors or (b) by any stockholder of the Corporation entitled to vote for the election of directors at such meeting who complies with the notice procedure set forth in this Section 3.15.Such nominations, other than those made by or at the direction of the Board of Directors, shall be made pursuant to timely notice in writing to the Secretary of the Corporation.To be timely, a stockholder’s notice must be received by the Secretary at the principal executive offices of the Corporation not earlier than 120 days nor later than 90 days prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be received by the Secretary not earlier than the 120th day prior to such annual meeting and not later than the 90th day prior to such annual meeting, or if later, the 10th day following the day on which public announcement of the date of such meeting is first made; provided further, that in the event the Corporation has never held an annual meeting, notice by the stockholder to be timely must be received by the Secretary prior to January 31 of that year.In no event shall the public announcement of an adjournment of an annual meeting commence a new time period for the giving of a stockholder’s notice as described above. A stockholder’s notice to the Secretary pursuant to this Section 3.15 shall set forth (i) as to each person whom the stockholder proposes to nominate for election or reelection as a director (A) the name, age, business address and residence address of such person, (B) the principal occupation or employment of such person, (C) the class and number of shares of the Corporation which are beneficially owned by such person on the date of such stockholder’s notice and (D) any other information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange
